DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 4, 7 – 10, and 13 are objected to because of the following informalities: 
Claim 2 should be amended to recite “g/cc, a silicone oil, a cellulosic compound, a cationic polyacrylamide, a para-t-octyl phenol formaldehyde resin”;
it is suggested Claims 4 and 10 be amended to recite “and/or silane groups”;
for consistency, Claim 7 should be amended to recite “the formulated polyol composition” in lines 9 – 10, 13, and 14;
Claim 8 should be amended to recite “I)” in line 2;
Claim 9 should be amended to recite “a polyestera room temperature liquid ethylene-propylene-diene resin”; and
it is suggested Claim 13 be amended to recite “foam made by the process of Claim 8”.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3, and 8 - 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because:
There is a lack of antecedent basis for the tackifier set forth in Claims 2, 9, 14, and 15.  For the purposes of examination, this phrase will be interpreted as referring to the at least one tackifier.
The phrase “higher alpha-olefin” copolymer renders Claim 2 
There is a lack of antecedent basis for the nonionic surfactant set forth in Claims 3 and 10.  For the purposes of examination, this phrase will be interpreted as referring to the at least one nonionic surfactant.
Use of the word “preferably” in Claims 3 and 10 renders the claims indefinite, as it is unclear whether the limitations following this word are required or optional.  For the purposes of examination, the limitations following the word preferably will be interpreted as being optional.
There is a lack of antecedent basis for “the” polyisocyanate recited in v) of Claim 8.  For the purposes of examination, the proviso will be interpreted as setting forth the at least one polyisocyanate and appearing after the recitation of this component.
There is a lack of antecedent basis for “the” organic polyisocyanate(s) recited in the second to last paragraph of Claim 8.  For the purposes of examination, this phrase will be interpreted as setting forth the at least one polyisocyanate.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0238800 to Neal et al. in view of US 2004/0122118 to Tanaka and US 2010/0267864 to Cremer et al.
Regarding Claims 1 - 6.  Neal et al. teaches a composition comprising a Polyol D, which is a polyether polyol having an oxyethylene content of 72.7 weight percent; and Emulsifier M, which is a C11 – C15 ethoxylate commercially available as TERGITOL® 15-S-40 (Paragraph 0032; and Example 15 in Table I).  Polyol D thus corresponds to instantly claimed component ii).  TERGITOL® 15-S-40 is set forth in Paragraph 0123 of the PG-PUB of the instant specification as a non-ionic surfactant having a hydrophilic-lipophilic balance of approximately 18.  TERGITOL® 15-S-40 thus corresponds to instantly claimed component iii).  Using the amounts of the ingredients listed for Example 15 in Table I, water can be calculated to be present in an amount of roughly 1.2 weight percent of the composition.

Neal et al. does teach fillers may be included in the composition (Paragraph 0028) but not expressly teach a species of filler corresponding to instantly claimed component iv).  However, Cremer et al. teaches the concept of including hydrophobic fumed silica modified with trimethylsilyl groups as a filler in polyurethane foam compositions.  Such fillers must have a BET surface of at least 50 m2/g (Paragraph 0081).  The fillers are provided in an amount more preferably as low as 0.1 parts by weight relative to 100 
Neal et al. does not expressly characterize the above described composition as an emulsion.  However, the TERGITOL® 15-S-40 included in the composition is described as an emulsifier and thus it would be reasonably expected that it functions to provide a composition which is in the form of an emulsion.  Moreover, Neal et al., when modified in the manner proposed above, teaches a composition prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties, i.e. a composition which is the form of an emulsion, would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position 

Allowable Subject Matter
Claims 7 - 15 would be allowable if rewritten or amended to overcome the objections and/or rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The following is a statement of reasons for the indication of allowable subject matter: 
The prior art does not teach or suggest a formulated polyol composition or reaction mixture comprising each of ingredients i) – vii) in the instantly claimed amounts.  It is the Office’s position that Example 15 of US 2007/0238800 to Neal et al. corresponds to the closest prior art.  In this example, the reaction composition comprises ii) a polyether polyol having an oxyethylene content of 72.7 weight percent in an amount of 2 parts by weight of the reaction composition; iii) a nonionic surfactant referred to as Emulsifier M; v) water in an amount of roughly 1.2 weight percent; vi) urethane catalysts A and B; and vii) a foam stabilizing surfactant A.  The composition differs from the instant claims in that it does not comprise i) at least one tackifier and iv) at least one hydrophobically modified silica, carbon back, or talc.  
and in which the weight ratio of component ii) to component i) is 0.5 to 10, as is instantly claimed.  Moreover, the addition of a component iv) is also necessary to arrive at the instantly claimed invention.  Though US 2010/0267864 to Cremer et al. does teach the concept of adding hydrophobic silica to polyurethane formulations, this addition would also further adjust the relative amounts of ingredients in the reaction mixture.  Providing a composition comprising i), iii), and iv) in the claimed proportions using only the disclosure of the closest prior art references would then appear to be possible only using improper hindsight gleaned from applicant’s own disclosure.

Notice of References Cited (PTO-892)
The art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited references pertain to polyol compositions comprising tackifiers or hydrophobicized silica.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A RIOJA/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        48